Citation Nr: 1131309	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-33 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to a rating greater than 10 percent for service-connected right knee disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran has verified active service from January 1975 to March 1975, and May 1975 to December 1975.  She has additional periods of service with the United States Army Reserves, to include a period of active duty for training (ACDUTRA) in July 1979 which resulted in a right knee disability.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Atlanta RO.  The hearing transcript is associated with the claims folder.

The issues of entitlement to service connection for left knee and low back disabilities, as secondary to service-connected right knee disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, which are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected right knee disability is manifested by arthritis with painful but noncompensable limitation of motion absent clinical evidence of lateral instability or subluxation; however, her symptomatology of weakness, fatigue, guarding of movement, difficulty with weight bearing and recurrent episodes of effusion requiring the need for a large hinge brace more nearly approximate the criteria for slight knee instability.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for painful motion due to arthritis under Diagnostic Code (DC) 5003 have not been met, but the criteria for a separate 10 percent rating for knee instability under DC 5257 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.71a, DC's 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The words "slight," "moderate" and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  

The Veteran has no history of dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum.  As such, the criteria of DCs 5258, 5259, 5262 and 5263 do not apply. 

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DC's for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC's, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The DC's that focus on limitation of motion of the knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

DC 5256, which governs ankylosis of the knee permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a veteran will garner a 40 percent rating with flexion between 10 and 20 degrees. 

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DC's 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DC's 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 10 percent for painful motion due to arthritis under DC 2003 have not been met for any time during the appeal period.  However, the Board finds that the criteria for a separate 10 percent rating for slight knee instability under DC 5257 have been met for the entire appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's service-connected right knee disability is manifested by arthritis with painful but noncompensable limitation of motion absent clinical evidence of lateral instability or subluxation; however, her symptomatology of weakness, fatigue, guarding of movement, difficulty with weight bearing and recurrent episodes of effusion requiring the need for a large hinge brace more nearly approximate the criteria for slight knee instability.

Historically, the Veteran injured her right knee during a period of ACDUTRA in July 1979.  Findings were significant for effusion, generalized tenderness and retropatellar symptoms.  VA Compensation and Pension (C&P) examinations in November 1979 and September 1980 resulted in diagnoses of residuals of right knee sprain with traumatic arthritis.  Service connection for right knee disability was awarded by RO rating decision dated June 1980.  An October 1980 RO rating decision assigned a 10 percent rating under DC 5003-5257.  See 38 C.F.R. § 4.27 (unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").

In pertinent part, the Veteran filed the current claim on appeal in December 2007.  The clinical records contemporaneous in time to this application do not reflect any findings regarding the right knee.

In this case, the Veteran has essentially been assigned a 10 percent rating for right knee arthritis with painful but noncompensable limitation of motion under DC 2003.  A higher rating may be awarded based upon limitation of motion under DCs 5260 and/or 5261.  However, the credible evidence does not reflect compensable limitation of right knee motion under these diagnostic codes.

The relevant evidence pertaining to limitation of motion includes a March 2008 VA C&P examination report wherein the right knee demonstrated motion from 0 degrees of extension to 90 degrees of flexion.  A February 2010 VA examination report demonstrated right knee motion from 0 degrees of extension to 110 degrees of flexion.  The available VA clinical records do not contain any range of motion findings.  Additionally, the Veteran herself has not expressed limitation of right knee motion in terms of degrees of lost motion.

Overall, the credible lay and medical evidence does not support a compensable evaluation based upon limitation of motion under DCs 5260 and/or 5261 since the range of motion findings during the appeal period are well in excess of that necessary for a noncompensable evaluation.

The Board acknowledges the Veteran's complaints of right knee pain on use which are already contemplated by the 10 percent rating under DC 5003.  The March 2008 VA C&P examination noted that the Veteran experienced pain at 90 degrees of flexion with objective evidence of pain, fatigue, weakness and lack of endurance on repetitive motion.  However, there was no additional limitation of joint motion as a result of these symptoms.  The February 2010 VA examination found no additional limitation of motion beyond 110 degrees of extension due to functional impairment on use, providing evidence against this claim.  The Veteran herself has not described limitation of right knee motion in terms of degrees of lost motion.

Even with consideration of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the Veteran's overall motion loss falls well short of the requirements for compensable limitation of motion under either DC 5260 or 5261.

As regards the question of instability, the Board notes the March 2008 VA C&P examination found no clinical evidence of instability or subluxation.  The VA examiner in February 2010 indicated that the Veteran was unable to perform stability tests due to guarding.  The clinical records associated with the claims folder do not evaluate right knee stability or subluxation.  Overall, the medical findings do not support a finding of true right knee instability or subluxation.

However, the Board finds that the credible lay and medical evidence demonstrates right knee symptomatology of fatigue, weakness, guarding of movement, lack of endurance and recurrent episodes of effusion.  The Veteran demonstrates an antalgic gait, and has been prescribed a large hinge brace to add stability to the right knee joint.  In August 2010, the Veteran's treating VA physician described severe arthritis resulting in limitations of walking, standing and sitting due to pain which affected her activities and ability to work.  The Veteran has reported flare-ups of disability, sometimes daily and lasting for 4 hours, which do not limit joint motion but do limit her ability to engage in activity.  She further testified to an inability to bear weight on her right leg.  All of these factors are not squarely addressed in the 10 percent rating assigned under DC 5003.

As instructed in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), VA may assign separate disability ratings for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  VA regulations also permit ratings by analogy to criteria in which the functions affected and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.

In this case, the Board finds that the Veteran's symptomatology of weakness, guarding of movement, difficult with weight bearing and recurrent episodes of effusion requiring the need for a large hinge brace are not contemplated by the 10 percent rating assigned under DC 5003.  On the unique facts of this case, the Board finds that this symptomatology more nearly approximates the criteria for slight knee instability under DC 5257.  As such, a separate 10 percent rating for slight knee instability under DC 5257 is awarded for the entire appeal period.

However, the Board finds no further schedular basis for additional VA compensation.  At her March 2008 VA examination, the Veteran reported episodes of give-way and locking.  At her February 2010 VA examination, she specifically denied symptoms such as locking, give-way, subluxation or dislocation.  In December 2010, the Veteran testified to having balance difficulties.  As indicated above, physical examination of the right knee does not reveal actual right knee instability or subluxation.  While her reported symptomatology has been deemed sufficient to establish symptoms analogous to slight instability, the Board finds that the actual clinical findings of no actual subluxation or instability is against an analogous rating for moderate recurrent subluxation or lateral instability under DC 5257.

Additionally, the VA examiners in March 2008 and February 2010 specifically found that there was no evidence of right knee ankylosis.  The Veteran herself has not argued, or described, right knee ankylosis.  As such, a higher rating is not warranted under DC 5256.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the effects of her service-connected right knee disability has had on her activities of work and daily living.  In this case, the Veteran experiences arthritis with noncompensable limitation of motion which is addressed with a 10 percent rating under DC 5003.  The Veteran does not experience actual clinical instability or subluxation of the right knee.  

However, the Board has found credible evidence of right knee symptomatology involving weakness, fatigue, guarding of movement, difficulty with weight bearing and recurrent episodes of effusion requiring the need for a large hinge brace which were not adequately addressed by the 10 percent rating under DC 5003.  The Board has addressed these findings by awarding a separate 10 percent rating by analogy to the criteria of DC 5257.

At this time, the Board is of the opinion that all aspects of the Veteran's right knee symptoms are now adequately encompassed in the assigned schedular ratings.  As these assigned schedular evaluations are adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008). 

In sum, the Board finds that the criteria for a rating greater than 10 percent for arthritis with painful but noncompensable limitation of motion under DC 5003 have not been met for any time during the appeal period, but that the criteria for a separate 10 percent rating for right knee symptomatology analogous to slight knee instability under DC 5257 have been met for the entire appeal period.

In so deciding, the Veteran's reported symptomatology of right knee pain, weakness, stiffness, lack of endurance, fatigability, guarding of movement, recurrent episodes of effusion and flare-ups of disability are credible and consistent with the medical evidence of record.  She has provided conflicting reports as to whether she experiences lacking and give-way symptoms which is difficult to reconcile.  In any event, the Board has placed significant probative weight to her descriptions of symptomatology in awarding an additional 10 percent rating by analogy to DC 5257.

However, with regard to her entitlement to a higher rating still, the Board places substantially greater probative weight to the trained medical examiner assessments than the Veteran's lay descriptions, as these examiners possess greater training and expertise than the Veteran in evaluating this type of orthopedic disorder.  The provisions of 38 C.F.R. § 4.7 have been applied in favor of the Veteran in awarding additional compensation.  As the preponderance of the evidence is against a higher rating still, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).  See also Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply when preponderance of evidence is against claim).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The Veteran filed her claim for an increased rating in December 2007.  A February 2008 preadjudicatory RO letter substantially complied with the generic type of notice required in this case. In this respect, the Veteran was advised of the types of evidence and/or information deemed necessary to substantiate the claim, the relative duties upon herself and VA in developing the claim, and how VA determines disability ratings and effective dates of awards.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs and relevant private and VA clinical records.  The Veteran has not reported having filed a claim for disability benefits with the Social Security Administration.  Furthermore, there are no outstanding requests to obtain any private treatment records which the Veteran has both identified and authorized VA to obtain on her behalf.

The Veteran was afforded VA examinations to evaluate the severity of her right knee disability in March 2008 and February 2010.  These examination reports contain all findings necessary to decide this claim.  Notably, the March 2008 VA examiner found no evidence of instability upon examination.  The VA examiner in February 2010 was unable to perform an instability test due to guarding of movement.  It was observed, however, that the right knee showed no signs of instability.

As held above, the Board finds that the Veteran's symptomatology of antalgic gait with right knee weakness, fatigue, lack of coordination, tenderness, guarding of movement and recurrent episodes of effusion requiring the use of a knee brace may be rated as analogous to slight knee instability.  At her February 2010 VA examination, the Veteran specifically denied actual give-way or subluxation.  Overall, the Board finds that the VA examination reports of record provide all findings necessary to arrive at a just and equitable decision.

The Board further observes that, in August 2010, the Veteran waived her right for additional VA examination due to her desire to expedite a decision in this claim.  At her hearing in December 2010, the Veteran again expressed her desire for expedited processing of her claim, and submitted additional medical records in support of her claim waiving RO consideration of this evidence in the first instance.  In April 2011, the Veteran contacted the Board again requesting expedited processing of her claim.

Overall, the Board finds that the lay and medical evidence of record is sufficient to decide this claim, especially in light of the Veteran's request for expedited processing without further development.  Notably, since the last VA examination in February 2010, the Board finds that the lay and medical evidence does not describe an increased severity of symptoms to the extent that higher ratings may be assigned.  On the unique facts of this case, the Board finds that VA has no duty to provide further medical examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating greater than 10 percent for arthritis with painful motion under DC 5003 is denied, but a separate 10 percent rating for slight knee instability under DC 5257 is granted.


REMAND

At her hearing in December 2010, the Veteran asserted her inability to work due to her service-connected right knee disability.  Her allegation reasonably raises the issue of entitlement to TDIU which is deemed part of the claim for increased compensation benefits addressed by the Board in the above decision.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).  

It would be fundamentally unfair to the Veteran to decide an issue which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For administrative purposes, the Board has listed this issue as a separate claim on the title page.  In order to comply to ensure due process, the Board remands this issue for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the issue of entitlement to TDIU.

2.  After completion of any necessary notice, assistance (to include obtaining pertinent VA treatment reports), and other development which may be deemed necessary, the RO should adjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and allow an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


